Exhibit 10.18

First Amendment to Lease Agreement

This First Amendment to Lease Agreement (this "Amendment") is made as of
September 28, 2005, by and between Moffett Office Park Investors llc, a Delaware
limited liability company ("Landlord"), and Kyphon Inc., a Delaware corporation
("Tenant").

Recitals

 A. Landlord and Tenant entered into that certain Lease Agreement dated as of
    September 18, 2003 (the "Lease"), which Lease covers the premises consisting
    of approximately sixty-three thousand nine hundred fifty-three (63,953)
    rentable square feet located at 1221 Crossman Avenue, and approximately
    forty-three thousand six hundred ninety (43,690) rentable square feet
    located at 480 Java Drive, both in Sunnyvale, California (collectively, the
    "Existing Premises"), said premises being more particularly described in the
    Lease. Capitalized terms used but not defined herein shall have the meanings
    set forth in the Lease.
 B. Tenant has requested that Landlord increase the Existing Premises by a total
    of forty-three thousand four hundred thirty-four (43,434) rentable square
    feet located at 441 Moffett Park Drive in Sunnyvale, California, as more
    particularly shown on Exhibit A hereto (the "Expansion Space") (the
    "Expansion Space" together with the "Existing Premises" shall be referred to
    herein as the "Premises"), such that the Premises will total one hundred
    fifty-one thousand seventy-seven (151,077) rentable square feet, and
    Landlord is agreeable to such an expansion, on the terms and subject to the
    provisions contained herein.
 C. Tenant and Landlord desire to amend the Lease to memorialize the expansion
    of the Existing Premises.

Agreement

Now, Therefore, in consideration of the agreements of Landlord and Tenant herein
contained and other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

    Premises
 1. Effective as of the later of (i) January 1, 2006 and (ii) three (3) months
    following the Delivery Date (as defined below) (the "Effective Date"), the
    Existing Premises shall be and is hereby expanded to include the Expansion
    Space. All references in the Lease to the Premises shall mean the Existing
    Premises and the Expansion Space. Notwithstanding the foregoing, the
    Effective Date shall be delayed by one (1) day for each day, if any, the
    Substantial Completion Date (as defined below) is actually delayed beyond
    the Effective Date due to (A) Landlord Delays, and (B) delays resulting from
    Force Majeure Events as defined in Section 3 of the Lease (except that
    references therein to Exhibit B shall be deemed a reference to Exhibit B of
    this Amendment).
 2. Effective as of the Effective Date, the description of the "Premises Square
    Footage" set forth in the Basic Lease Information shall be amended to add
    the following:

    "Moffett Building: Approximately forty-three thousand four hundred
    thirty-four (43,434) rentable square feet."

 3. Effective as of the Effective Date, the description of the "Premises
    Address" set forth in the Basic Lease Information shall be amended to add
    the following:

    "Moffett Building: 441 Moffett Park Drive, Sunnyvale, California 94089."

 4. Effective as of the Effective Date, the description of the "Buildings" set
    forth in the Basic Lease Information shall be amended to add the following:

    "Moffett Building: 441 Moffett Park Drive, Sunnyvale, California 94089."

 5. Effective as of the Effective Date, the description of "Tenant's
    Proportionate Share of the Project" set forth in the Basic Lease Information
    shall be amended to add the following:

    "Moffett Building: 28.8%"

 6. Effective as of the Effective Date, the description of "Tenant's
    Proportionate Share of the Building" set forth in the Basic Lease
    Information shall be amended to add the following:

"Moffett Building: 100%"

Monthly Base Rent

Effective as of the Effective Date, the Monthly Base Rent for the Moffett
Building shall be as follows:

Monthly Base Rent:

Period

Sq. Ft.

Monthly Base Rate

Monthly Base Rent

 

Effective Date - the day prior to the Rent Commencement Date*

43,434

x $0.00

= $0.00

 

Rent Commencement Date - February 28, 2007

43,434

x $0.95

= $41,262.30

 

March 1, 2007 - February 28, 2008

43,434

x $0.98

= $42,565.32

 

March 1, 2008 - February 28, 2009

43,434

x $1.01

= $43,868.34

 

March 1, 2009 -February 28, 2010

43,434

x $1.04

= $45,171.36

 

March 1, 2010 - February 28, 2011

43,434

x $1.07

= $46,474.38

 

March 1, 2011 - February 28, 2012

43,434

x $1.10

= $47,777.40

 

March 1, 2012 - February 28, 2013

43,434

x $1.13

= $49,080.42

 

March 1, 2013 - February 28, 2014

43,434

x $1.17

= $50,817.78

 

March 1, 2014 - August 31, 2014

43,434

x $1.20

= $52,120.80

*

Free of Base Rent.



The "Rent Commencement Date" shall be the date which is three (3) months after
the Effective Date.

The Monthly Base Rent set forth in the Basic Lease Information shall remain
applicable to the Crossman Building and the Java Building.

Additional Rent

Tenant shall not be required to pay Additional Rent for Tenant's Proportionate
Share of the Moffett Building until the Rent Commencement Date. Thereafter and
until the end of the Term, Tenant shall be required to pay Additional Rent for
the entirety of the Project according to the terms of Paragraph 4 of the Lease.

Letter of Credit

Within five (5) days of the execution of this Amendment, Tenant shall increase
the LC Face Amount of the Letter of Credit provided to Landlord pursuant to
Paragraph 7 of the Lease from One Million Dollars ($1,000,000.00) to One Million
One Hundred Five Thousand Dollars ($1,105,000.00). The Letter of Credit, as so
increased, shall fully satisfy the terms and conditions of Paragraph 7 of the
Lease. Thereafter, the description of "Security Deposit" set forth in the Basic
Lease Information shall be deleted and replaced with the following:

"Security Deposit: Irrevocable standby letter of credit in the amount of One
Million One Hundred Five Thousand Dollars ($1,105,000.00), subject to reduction
in accordance with Paragraph 7(d) of the Lease."

Construction of Tenant Improvements; Entry Upon Premises Prior to Effective Date
The Expansion Space shall include the Tenant Improvements (as that term is
defined in the Tenant Improvements Construction Agreement attached hereto as
Exhibit B) to be constructed by Tenant within the interior of the Expansion
Space. Tenant shall construct the Tenant Improvements on the terms and
conditions set forth in Exhibit B. Landlord and Tenant agree to and shall be
bound by the terms and conditions of Exhibit B. Tenant shall have the right to
enter upon the Expansion Space during the period following the execution of this
Amendment and the satisfaction of Landlord's premises delivery conditions
(including, without limitation, the delivery by Tenant of all required insurance
certificates and/or policies) and ending on the day immediately preceding the
Effective Date (the "Early Occupancy Period") for the purpose of completing the
Tenant Improvements and installing furniture, fixtures, and equipment. Tenant's
entry upon the Expansion Space during the Early Occupancy Period shall be
subject to all of the terms and conditions of the Lease (including, without
limitation, all insurance and indemnity obligations contained therein),
excluding only the obligation to pay Base Rent and Additional Rent. Parking

Effective as of the Effective Date, the description of "Unreserved Parking
Spaces" set forth in the Basic Lease Information shall be deleted in its
entirety and replaced with the following:

"Six hundred two (602) nonexclusive and undesignated parking spaces."

Signs

The second sentence of Paragraph 18 of the Lease is hereby deleted in its
entirety and replaced with the following:

"Notwithstanding the foregoing, Tenant shall have the right to install
(a) identification signage on the Crossman Building, the Java Building and the
Moffett Building in locations reasonably approved by Landlord, and (b) monument
signs on the grassy knolls at the intersections of Crossman Avenue and Java
Drive, Crossman Avenue and Moffett Park Drive, and Innsbruck Drive and Moffett
Park Drive, subject in all instances to the review and approval of the City, the
approval of Landlord, which approval shall not be unreasonably withheld, and
compliance with the Signage Criteria and all applicable Laws."

In addition, Tenant shall be permitted to place "no trespassing" signage at each
entrance to the Project from public roads, subject to compliance with all
applicable Laws.

Right of First Refusal No Longer Applicable

As of the Effective Date, Paragraph 52 of the Lease entitled "Right of First
Refusal" is no longer applicable and is hereby deleted in its entirety.

Possession
 a. The "Delivery Date" shall be the date on which Landlord delivers possession
    of the Expansion Space to Tenant with the Demolition Work and the
    Asbestos/Lead Removal Work, if any, completed (the "Delivery Date").
    Landlord shall use reasonable efforts to cause the Delivery Date to occur on
    or before the date that is forty-five (45) days after the execution of this
    Amendment by both Landlord and Tenant (the "Estimated Delivery Date").
 b. If for any reason whatsoever, Landlord cannot deliver possession of the
    Expansion Space to Tenant with the Demolition Work and the Asbestos/Lead
    Removal Work, if any, completed on or before the Estimated Delivery Date,
    this Amendment shall not be void or voidable, nor shall Landlord or
    Landlord's Agents be liable to Tenant for any loss or damage resulting
    therefrom. The Expiration Date of the Lease shall not be affected by any
    delay in the delivery of the Expansion Space to Tenant. Notwithstanding the
    foregoing, in the event the Delivery Date does not occur on or before the
    date that is seventy-five (75) days after the execution of this Amendment by
    both Landlord and Tenant (the "Outside Delivery Date"), Tenant shall be
    entitled to one (1) day of additional Base Rent and Additional Rent
    abatement for each day the Delivery Date is delayed beyond the Outside
    Delivery Date. For example purposes only, if the Delivery Date occurs on the
    date which is eighty- four (84) days after the execution of this Amendment
    by Landlord and Tenant, Tenant shall be entitled to nine (9) additional days
    of Base Rent and Additional Rent abatement commencing on the Rent
    Commencement Date. Notwithstanding the foregoing, the Outside Delivery Date
    shall be delayed by one (1) day for each day, if any, Landlord's completion
    of the Demolition Work and the Asbestos/Lead Removal Work is actually
    delayed beyond the Outside Delivery Date due to delays resulting from Force
    Majeure Events as defined in Section 3 of the Lease (except that references
    therein to Exhibit B shall be deemed a reference to Exhibit B of this
    Amendment).

Acceptance of Premises
 a. By its execution hereof, Tenant acknowledges that it has been provided by
    Landlord the opportunity to fully inspect the Premises, including, but not
    limited to, conducting any desired testing.
 b. By entry hereunder, Tenant accepts the Premises as suitable for Tenant's
    intended use, as is, without representation or warranty by Landlord as to
    the condition, use or occupancy which may be made thereof. Any exceptions to
    the foregoing must be set forth in this Lease or by other written agreement
    executed by Landlord and Tenant.

Option to Terminate Lease

Paragraph 53(c) of the Lease is hereby deleted in its entirety and replaced with
the following:

"If Tenant delivers a Termination Notice to Landlord, then subject to
Paragraph 53(a) of the Lease, the Lease shall terminate on the Termination Date
specified in the Termination Notice; provided, however, that as a condition
precedent to the termination of the Lease, Tenant shall pay to Landlord, on or
before the Termination Date, an amount equal to the sum of (i) fifty percent
(50%) of the Base Rent that would have otherwise come due under the Lease and
the Amendment between the Termination Date and the original scheduled Expiration
Date (the "Original Expiration Date"), and (ii) the unamortized portion of the
Base Rent that was waived by Landlord pursuant to Paragraph 4(a)(ii) of the
Lease and Paragraph 2 of the Amendment, the unamortized portion of the Tenant
Improvements Allowances provided to Tenant pursuant to Paragraph 5(a) of
Exhibit B to the Lease and Paragraph 5(a) of Exhibit B to the Amendment, the
portion of the costs paid by Landlord pursuant to Paragraph 5(c)(iii) of
Exhibit B to the Amendment that would have been payable by Tenant to Landlord
between the Termination Date and the Original Expiration Date, and the
unamortized portion of the aggregate leasing commissions paid to Landlord's
Broker and Tenant's Broker in connection with the Lease and the Amendment, all
together with interest thereon at the rate of ten percent (10%) per annum. For
purposes of the calculation referenced in the aforesaid clause (ii), the waived
Base Rent, the Tenant Improvements Allowance and the leasing commissions paid in
connection with the Lease shall be amortized on a straight-line basis over the
initial one hundred twenty-six (126) month Term of the Lease, and the waived
Base Rent, the Tenant Improvements Allowance and the leasing commissions paid in
connection with the Amendment shall be amortized on a straight-line basis over
the initial one hundred five (105) month Term of the Amendment."

Brokers

Landlord and Tenant each represents and warrants to the other that neither it
nor its officers or agents nor anyone acting on its behalf has dealt with any
real estate broker except for CPS ("Landlord's Broker") and CB Richard Ellis
("Tenant's Broker," and together with Landlord's Broker, the "Brokers") in the
negotiating or making of this Amendment, and each party agrees to indemnify and
hold harmless the other from any claim or claims, and costs and expenses,
including attorneys' fees, incurred by the indemnified party in conjunction with
any such claim or claims of any other broker or brokers to a commission in
connection with this Amendment as a result of the actions of the indemnifying
party. Provided that this Amendment is fully executed by the parties hereto,
then Landlord shall pay leasing commissions to Landlord's Broker and Tenant's
Broker in accordance with separate written agreements between Landlord and the
Brokers.

Miscellaneous As amended hereby, the Lease is hereby ratified and confirmed in
all respects. In the event of any inconsistencies between the terms of this
Amendment and the Lease, the terms of this Amendment shall prevail. This
Amendment shall bind and inure to the benefit of Landlord and Tenant and their
respective legal representatives and successors and assigns. This Amendment may
be executed in counterparts each of which counterparts when taken together shall
constitute one and the same agreement. Except as set forth in this Amendment,
all terms and conditions of the Lease shall remain in full force and effect.

In Witness Whereof, Landlord and Tenant have executed this Amendment to Lease as
of the date first above written.

Landlord:

Moffett Office Park Investors llc,
a Delaware limited liability company

By: UBS Realty Investors llc,
a Massachusetts limited liability company,
its Manager

By: __________________________
Name: ___________________________
Title: _________________________
Dated: __________________________

Tenant:

Kyphon Inc.,
a Delaware corporation

By: __________________________
Name: ___________________________
Title: _________________________
Dated: __________________________




--------------------------------------------------------------------------------




Exhibit A

Diagram of the Expansion Space (Moffett Building)




--------------------------------------------------------------------------------




Exhibit B

Tenant Improvements Construction Agreement

This exhibit, entitled "Tenant Improvements Construction Agreement," is and
shall constitute Exhibit B to the First Amendment to Lease Agreement, dated as
of September 28, 2005, by and between Landlord and Tenant (the "Amendment"). The
terms and conditions of this Exhibit B are hereby incorporated into and are made
a part of this Amendment.

Subject to the terms and conditions set forth herein, in the Amendment and in
the Lease (as defined in the Amendment), Tenant shall cause the construction of
the Tenant Improvements, all in accordance with the procedures set forth below:

 1. Definitions
     a. "Architect" shall mean Mena Architects or another licensed architect
        reasonably approved by Landlord in writing.
     b. "CAD" is defined in Paragraph 2(b)(iii) of this Exhibit B.
     c. "Change Request" is defined in Paragraph 2(c) of this Exhibit B.
     d. "City" means the City of Sunnyvale, California.
     e. "Contractor" shall mean McLarney Construction or another licensed
        contractor reasonably approved by Landlord in writing.
     f. "Final Plans" is defined in Paragraph 2(b)(i) of this Exhibit B.
     g. "Permits" shall mean all building permits and other governmental
        authorizations and approvals required for the construction and
        installation of the Tenant Improvements.
     h. "Schematic Drawings" is defined in Paragraph 2(b)(i) of this Exhibit B.
     i. "Substantial Completion Date" shall mean the date the Tenant
        Improvements have been substantially completed by the Contractor in
        accordance with the Final Plans, subject to the Punch-List Items, as
        certified in writing by the Contractor or the Architect.
     j. "Tenant Improvements" means only those improvements within the interior
        and exterior portions of the Expansion Space which are depicted on the
        Final Plans. "Tenant Improvements" shall specifically not include any of
        Tenant's Property. The Tenant Improvements may include, without
        limitation:
         i.   Partitioning, doors, floor coverings, finishes, ceilings, wall
              coverings and painting, millwork and similar items.
         ii.  Electrical wiring, lighting fixtures, outlets and switches, and
              other electrical work.
         iii. Duct work, terminal boxes, diffusers and accessories required for
              the completion of the heating, ventilation and air conditioning
              systems serving the Expansion Space, including the cost of meter
              and key control for after-hour air conditioning.
         iv.  Any additional Tenant requirements including, but not limited to,
              odor control, special heating, ventilation and air conditioning,
              noise or vibration control or other special systems.
         v.   All fire and life safety control systems such as fire walls,
              sprinklers, halon, fire alarms, including piping, wiring and
              accessories installed within the Moffett Building and serving the
              Expansion Space.
         vi.  All plumbing, fixtures, pipes, and accessories to be installed
              within the Moffett Building and serving the Expansion Space.
    
     k. "Tenant Improvements Cost" shall mean all direct and indirect costs of
        designing, procuring, constructing and installing the Tenant
        Improvements, including, without limitation, all "hard" and "soft"
        construction costs, Permit fees, payments to design consultants for
        services and disbursements, costs of demolition and other preparatory
        work, premiums for insurance and bonds and costs of general conditions,
        such inspection fees as Landlord may incur (subject to the limitation
        set forth in Paragraph 4(a)(vi) below) and the cost of installing any
        additional electrical, mechanical or telecommunications capacity
        required by Tenant.

    Capitalized terms not otherwise defined in this Exhibit B shall have the
    meanings ascribed to them in the Amendment or the Lease.

 2. Design of Tenant Improvements
     a. General. The Tenant Improvements shall be furnished and installed within
        the Expansion Space by the Contractor in accordance with the Final Plans
        approved by Landlord pursuant to Paragraph 2(b)(i) below and, subject to
        Paragraph 5 below, shall be furnished and installed at the sole cost and
        expense of Tenant.
     b. Submittal of Plans.
         i.   Tenant shall submit to Landlord final plans for the Tenant
              Improvements (the "Final Plans"), including schematic
              architectural, mechanical, electrical and plumbing drawings,
              within thirty (30) days after the date of this Amendment. The
              Final Plans shall be consistent with and a logical extension of
              the schematic architectural design drawings attached to the
              Amendment as or described on Exhibit B- 1 (the "Schematic
              Drawings"), which Schematic Drawings are hereby approved by
              Landlord and Tenant. The Final Plans shall provide for interior
              improvements and finishes similar to, and of equal or higher
              quality than, the improvements that existed on the second floor of
              the Crossman Building as of the date of the Lease (i.e., the same
              standard required under Exhibit B to the Lease) (the "Crossman and
              Java Improvements"). Landlord shall, within five (5) business days
              following receipt by Landlord of such plans from Tenant, review,
              comment on and return the Final Plans to Tenant, marked "Approved"
              or "Disapproved as Noted, Revise and Resubmit." Landlord shall not
              unreasonably withhold its approval of the Final Plans, provided
              that the Final Plans are consistent with and a logical extension
              of the Schematic Drawings. If the Final Plans are returned to
              Tenant marked "Approved," the Final Plans shall be deemed approved
              by Landlord. If the Final Plans are returned to Tenant marked
              "Disapproved as Noted, Revise and Resubmit," Tenant shall cause
              such plans to be revised, taking into account the reasons for
              Landlord's disapproval, and shall resubmit revised plans to
              Landlord for review within five (5) days after return of the Final
              Plans to Tenant by Landlord. The same procedure shall be repeated
              until Landlord fully approves the Final Plans.
         ii.  If the parties are unable to reach agreement on the Final Plans
              within forty-five (45) days following the initial submission of
              the Final Plans to Landlord, either party may terminate the
              Amendment upon notice to the other within ten (10) days following
              the expiration of such forty-five (45) day period; provided,
              however, that (A) Tenant shall have the right to terminate this
              Amendment pursuant to this Paragraph 2(b)(ii) only if the Final
              Plans proposed by Tenant are consistent with and a logical
              extension of the Schematic Drawings, and if Landlord unreasonably
              withholds its consent to such Final Plans, and (B) Landlord shall
              not terminate this Amendment pursuant to this Paragraph 2(b)(ii)
              if the Final Plans proposed by Tenant are consistent with, and a
              logical extension of, the Schematic Drawings.
         iii. Landlord shall have the right under Paragraph 2(b)(i) above in
              approving or reasonably disapproving the Final Plans to take into
              account, among other reasonable criteria, whether the Final Plans
              are consistent with, and a logical extension of, the Schematic
              Drawings, and whether the Final Plans provide for interior
              improvements and finishes consistent with, and of equal or higher
              quality than, the Crossman and Java Improvements. Tenant shall be
              solely responsible for: (A) the completeness of the Final Plans;
              (B) the conformity of the Final Plans with the actual conditions
              existing in the Expansion Space, and (C) the compliance of the
              Final Plans with all applicable Laws, including, without
              limitation, the ADA. When the Final Plans are approved by Landlord
              and Tenant, they shall be acknowledged as such by Landlord and
              Tenant signing each sheet of the Final Plans. If the Final Plans
              were prepared on a computer assisted design ("CAD") system, Tenant
              shall also deliver to Landlord an electronic version of the
              approved Final Plans in CAD format.
    
     c. Change Requests. When the Final Plans have been approved by Landlord,
        there shall be no changes without Landlord's prior written consent (each
        request for such a change shall be herein referred to as a "Change
        Request"), which consent shall not be unreasonably withheld; provided,
        however, that Tenant shall have the right to make nonmaterial changes
        with prior notice to Landlord (but without Landlord's consent), so long
        as such changes do not provide for the making of improvements which are
        not Generic Improvements (as defined in the Lease). Landlord shall
        approve or reasonably disapprove such material changes within three (3)
        business days of request for approval thereto. Landlord's Representative
        designated under Paragraph 6(a) below shall have the right to approve
        Change Requests on behalf of Landlord under this Paragraph 2(c). Any
        costs related to such Change Requests shall be added to the Tenant
        Improvements Cost. Costs related to Change Requests shall include,
        without limitation, any architectural or design fees and the
        Contractor's price for effecting the change.
     d. Removal of Tenant Improvements. Tenant shall not be required to remove
        any Tenant Improvements from the Expansion Space at the expiration or
        sooner termination of this Lease, except for any Tenant Improvements
        which, at the time of approving the Final Plans, Landlord indicates in
        writing must be so removed. Landlord shall not require Tenant to remove
        any Generic Improvements or any improvements shown on the Schematic
        Drawings. Any Tenant Improvements that Landlord requires to be removed
        shall be referred to herein as the "Non-Permanent Tenant Improvements."
        Notwithstanding the foregoing, in the event Tenant constructs or
        installs any Tenant Improvements that are not shown on the Final Plans,
        then such Tenant Improvements shall be deemed to be Non-Permanent Tenant
        Improvements for all purposes of the Lease.
     e. Landlord's Review Rights and Responsibilities.
         i.  Landlord shall not be deemed to have acted unreasonably if it
             withholds its approval of the Final Plans or of any Change Request
             because, in Landlord's reasonable opinion, the work as described in
             any Final Plans or any such Change Request: (A) is likely to
             adversely affect Systems, the structure of the Buildings or the
             safety of the Buildings and/or their occupants; (B) might impair
             Landlord's ability to furnish services to Tenant or the Project;
             (C) would increase the cost of operating the Buildings or the
             Project; (D) would violate any Laws; (E) contains or uses Hazardous
             Materials; (F) would adversely affect the appearance of the
             Expansion Space or the Project or the marketability of the Project
             to subsequent tenants; (G) is prohibited by any Private
             Restrictions; (H) is likely to be substantially delayed because of
             unavailability or shortage of labor or materials necessary to
             perform such work or the difficulties or unusual nature of such
             work; or (I) is not, at a minimum, in accordance with the level of
             quality represented by the Crossman and Java Improvements. The
             foregoing reasons, however, shall not be the only reasons for which
             Landlord may withhold its approval, whether or not such other
             reasons are similar or dissimilar to the foregoing.
         ii. Tenant acknowledges and agrees that Landlord's review and approval,
             if granted, of the Final Plans is solely for the benefit of
             Landlord and to protect the interests of Landlord in the Project
             and the Premises. Without limiting the generality of the foregoing,
             Tenant expressly acknowledges and agrees that:
              A. Neither the approval by Landlord of the Final Plans or any
                 other plans, specifications, drawings or other items associated
                 with the Tenant Improvements nor Landlord's monitoring of the
                 Tenant Improvements (if Landlord elects to monitor the Tenant
                 Improvements) shall constitute any warranty or covenant by
                 Landlord to Tenant of the adequacy of the design for Tenant's
                 intended use of the Expansion Space. Tenant agrees to, and does
                 hereby, assume full and complete responsibility to ensure that
                 the Tenant Improvements and the Final Plans are adequate to
                 fully meet the needs and requirements of Tenant's intended
                 operations of its business within the Expansion Space and
                 Tenant's use of the Expansion Space.
              B. Landlord shall not be the guarantor of, nor in any way or to
                 any extent responsible for, the correctness or accuracy of the
                 Final Plans or of the compliance of the Final Plans with
                 applicable Laws, or of the conformance or compatibility of the
                 Final Plans with the actual conditions existing in the
                 Expansion Space. Tenant shall require and be solely responsible
                 for insuring that its architects, engineers and contractors
                 from time to time verify all existing conditions in the
                 Expansion Space (including, without limitation, undertaking a
                 full field verification of such conditions prior to commencing
                 construction of the Tenant Improvements), insofar as they are
                 relevant to, or may affect, the design and construction of the
                 Tenant Improvements, and Landlord shall have no liability to
                 Tenant for any inaccuracy or incorrectness in any of the
                 information supplied by Landlord with regard to such
                 conditions. Tenant shall be solely responsible for, and
                 Landlord specifically reserves the right to require Tenant to
                 make at any time and from time to time during the construction
                 of the Tenant Improvements, any changes to the Final Plans
                 necessary to obtain any Permit or to comply with applicable
                 Laws.
              C. Tenant acknowledges and agrees that the Effective Date shall be
                 as set forth in Section 1 of the Amendment, and that such date
                 shall not be subject to postponement or extension for any
                 reason whatsoever, including, without limitation, any requests
                 by Landlord for changes or modifications to the Final Plans.

 3. Construction of Tenant Improvements
        Commencement of Construction.
        Promptly following the approval of the Final Plans and the issuance by
        the City of the Permits (the obtaining of which Permits shall be the
        responsibility of Tenant or the Contractor), Tenant shall cause the
        Contractor to commence and to diligently and expeditiously proceed with
        the construction of the Tenant Improvements. Tenant shall cause the
        Contractor to complete the Tenant Improvements in a good and workmanlike
        manner, in strict accordance with the approved Final Plans and all
        applicable Laws, and in a lien-free condition. Subject to Paragraph 5
        below, Tenant shall pay the Tenant Improvements Cost out of its own
        funds and without contribution from Landlord.
     a. Landlord's Right of Inspection. Landlord and Landlord's property manager
        and/or construction manager shall have the right to enter upon the
        Premises at times determined by Landlord for the purpose of monitoring
        and inspecting the construction and installation of the Tenant
        Improvements. Any such inspection by or on behalf of Landlord shall be
        solely for the benefit of Landlord and to protect the interests of
        Landlord in the Project and the Premises, and Landlord shall not be the
        guarantor of, nor in any way or to any extent responsible for, the
        construction of the Tenant Improvements.
        Insurance.
        Tenant shall require that the Contractor maintain commercial general
        liability insurance in an amount of not less than Three Million Dollars
        ($3,000,000.00) on a combined single limit basis, and that all
        subcontractors and materialmen maintain commercial general liability
        insurance in an amount of not less than One Million Dollars
        ($1,000,000.00) on a combined single limit basis, and, further, that the
        Contractor, subcontractors and materialmen maintain workers'
        compensation insurance required by law and such other insurance
        coverages (
        e.g.
        , automobile liability insurance and employer's liability insurance).
        Landlord and UBS shall be included as additional insureds on all such
        policies of insurance, excluding only workers' compensation insurance
        policies. Tenant shall maintain builder's risk insurance in an amount
        equal to the fully-completed value of the Tenant Improvements
        Tenant's Entry into Expansion Space.
        Upon and following any entry into the Expansion Space by Tenant prior to
        the Effective Date, Tenant shall perform all of the obligations of
        Tenant applicable under the Amendment and the Lease from and after the
        Effective Date (except the obligation to pay Base Rent and Additional
        Rent), including, without limitation, obligations pertaining to
        insurance, indemnity, compliance with Laws and Hazardous Materials. In
        addition to the indemnity obligations of Tenant under the Lease, except
        to the extent of the negligence or willful misconduct of Landlord or its
        agents or contractors, Tenant shall indemnify, defend and protect
        Landlord and Landlord's Agents and hold Landlord and Landlord's Agents
        harmless of and from any and all claims, proceedings, loss, cost,
        damage, causes of action, liabilities, injury or expense arising out of
        or related to claims of injury to or death of persons or damage to
        property occurring or resulting directly or indirectly from the presence
        in the Expansion Space or the Project of Tenant or Tenant's contractors,
        subcontractors, material suppliers, installers, agents and
        representatives (collectively, "
        Tenant's Representatives
        ") or the activities of Tenant or Tenant's Representatives in or about
        the Expansion Space or Project, during the construction period, such
        indemnity to include, but without limitation, the obligation to provide
        all reasonable costs of defense against any such claims. This indemnity
        shall survive the expiration or sooner termination of the Lease.
     b. Punch-List. Within fifteen (15) days after the Substantial Completion
        Date, Tenant shall inspect the Tenant Improvements and shall prepare a
        list of "punch-list" items for the Tenant Improvements (collectively,
        the "Punch-List Items"). Landlord shall have the right to have a
        representative present during such inspection, and to reasonably request
        the inclusion of items as "Punch-List Items" to be corrected by the
        Contractor. Tenant shall direct the Contractor to repair or otherwise
        complete the Punch-List Items in a reasonably prompt fashion.
        Obligation of Tenant To Provide As-Built Plans.
        Within forty-five (45) days following the Substantial Completion Date,
        Tenant shall cause the Architect to furnish to Landlord a complete set
        of plans and specifications, together with a set in electronic format
        using CAD standards, reflecting the actual conditions of the Tenant
        Improvements as constructed in the Expansion Space. The cost of such
        plans and specifications (including the set in electronic format) shall
        be part of the Tenant Improvements Cost.
        Landlord's Property.
        All Tenant Improvements, to the extent paid for by Tenant, shall be
        Tenant's property during the Term of the Lease (and Tenant shall be
        entitled to all tax benefits therefrom), but shall not be deemed trade
        fixtures or Tenant's Property and shall (except to the extent the same
        constitute Non-Permanent Tenant Improvements) automatically become the
        property of Landlord upon the Expiration Date or the sooner termination
        of this Lease without the need for any additional documentation or any
        action on the part of Landlord or Tenant.

 4. Tenant Improvements Cost; Excess Tenant Improvements Cost
    Tenant Improvements Cost.
    The Tenant Improvements Cost ("
    Tenant Improvements Cost
    ") shall include all costs and expenses associated with the design,
    preparation, approval and construction of the Tenant Improvements,
    including, but not limited to, the following:
     i.   All costs of preliminary and final architectural and engineering plans
          and specifications for the Tenant Improvements (including, without
          limitation, the Final Plans), and engineering costs associated with
          completion of the State of California energy utilization calculations
          under Title 24 legislation;
     ii.  All costs of obtaining Permits from local governmental authorities;
     iii. All costs of interior design and finish schedule plans and
          specifications including as-built drawings;
     iv.  All direct and indirect costs of procuring, constructing and
          installing the Tenant Improvements in the Expansion Space, including,
          but not limited to, the construction fee for overhead and profit and
          the cost of all on-site supervisory and administrative staff, office,
          equipment and services rendered by the Contractor in connection with
          construction of the Tenant Improvements and all labor (including
          overtime) and materials constituting the Tenant Improvements;
     v.   All fees payable to the Architect, the Contractor and subcontractors;
     vi.  All construction and project management fees payable by Landlord to
          Landlord's property management company or any other individual or
          entity in connection with the inspection and monitoring of the Tenant
          Improvements; provided, however, that such construction and project
          management fees shall not exceed the sum of Forty Thousand Dollars
          ($40,000.00); and
     vii. Utility connection fees.
    
    In no event shall the Tenant Improvements Cost include any costs of
    procuring, constructing or installing in the Premises any of Tenant's
    Property.
    
    Excess Tenant Improvements Cost.
    If the Tenant Improvements Cost is more than the Tenant Improvements
    Allowance, then the difference between the Tenant Improvements Cost and the
    Tenant Improvements Allowance ("
    Excess Tenant Improvements Cost
    ") shall be paid by Tenant.

 5. Landlord's Contributions Toward Tenant Improvements Cost
     a. Tenant Improvements Allowance. Landlord shall provide an allowance
        toward the Tenant Improvements Cost in the amount of Eight Hundred
        Sixty-eight Thousand Six Hundred Eighty Dollars ($868,680.00) ("Tenant
        Improvements Allowance"). The Tenant Improvements Allowance shall be the
        maximum contribution by Landlord for the Tenant Improvements Cost.
        Should the actual Tenant Improvements Cost be less than the Tenant
        Improvements Allowance, the Tenant Improvements Allowance shall be
        reduced to an amount equal to the actual Tenant Improvements Cost.
     b. Disbursement of Tenant Improvements Allowance.
         i.   Landlord shall disburse the Tenant Improvements Allowance to
              Tenant, on a monthly basis within twenty (20) days following
              Tenant's submitted application therefor (which application shall
              be on an AIA form or other form reasonably acceptable to Landlord)
              as the Tenant Improvements Cost is incurred; provided, however,
              that prior to any disbursement by Landlord under this
              Paragraph 5(b), Tenant shall deliver to Landlord invoices,
              receipts, conditional lien waivers (for the costs being funded by
              the instant draw), unconditional lien waivers (for all costs
              funded by prior draws), and other documents reasonably requested
              by Landlord (collectively, "Supporting Documents") to substantiate
              the actual Tenant Improvements Cost, the completion of the Tenant
              Improvements installed to date in the Expansion Space in a
              lien-free condition in compliance with all Laws, and the payment
              by Tenant of the Excess Tenant Improvements Cost, if any, on a
              percentage completed basis. Without limiting the foregoing, each
              progress payment shall be paid by Landlord and Tenant on a pro
              rata basis (in the proportion that the Tenant Improvements
              Allowance, on the one hand, and the costs payable by Tenant, on
              the other hand, bear to the Tenant Improvements Cost).
         ii.  If Landlord fails to make a progress payment on a timely basis
              when required under subparagraph (i) above, Tenant shall provide
              written notice of such failure to Landlord. Landlord shall have a
              period of ten (10) days to cure such failure by making the
              required progress payment. If Landlord fails to cure such default
              within the aforesaid ten (10) day period, and provided that
              (A) Landlord has not raised any objections to the construction of
              the Tenant Improvements or the work performed by the Contractor,
              and (B) Tenant is not then in default hereunder, Tenant may
              advance such payment on behalf of Landlord and thereafter deduct
              the same from the Rent next payable to Landlord hereunder.
         iii.  
              
               A. Prior to the disbursement in full of the Tenant Improvements
                  Allowance, Landlord shall not sell the Project to a third
                  party who is not an affiliate of UBS (a "Third Party
                  Purchaser") unless, concurrently with such sale, the Third
                  Party Purchaser deposits into escrow with a title insurance
                  company doing business in the State of California an amount
                  equal to the portion of the Tenant Improvements Allowance then
                  remaining to be disbursed hereunder (which funds shall be
                  subsequently disbursed by the title insurance company upon the
                  written request of the Third Party Purchaser to make
                  disbursements of the Tenant Improvements Allowance in
                  accordance with this Paragraph 5(b)).
               B. Prior to the disbursement in full of the Tenant Improvements
                  Allowance, Landlord shall not encumber the Project with
                  mortgage financing in an amount greater than eighty percent
                  (80%) of the then-fair market value of the Project, as
                  determined by an appraisal obtained by the lender providing
                  such mortgage financing.
               C. The restrictions contained in this Paragraph 5(b)(iii) shall
                  be null and void and shall no longer be effective upon the
                  disbursement in full of the Tenant Improvements Allowance. As
                  a condition to the final disbursement of the Tenant
                  Improvements Allowance by Landlord, Tenant shall execute and
                  deliver to Landlord a memorandum in the form of Exhibit B-2
                  hereto, pursuant to which Tenant shall confirm and acknowledge
                  the termination of the restrictions contained in this
                  Paragraph 5(b)(iii).
    
     c. Additional Contributions by Landlord. In addition to and outside of the
        Tenant Improvements Allowance and, except as set forth in
        Paragraph 5(c)(iii) below, without reimbursement by Tenant through
        Expenses or otherwise, Landlord shall provide the following additional
        contributions, at Landlord's sole cost and expense, on a monthly basis
        as such costs are incurred:
         i.   As soon as reasonably possible following the date the Amendment is
              executed by Landlord and Tenant, Landlord shall perform, at its
              sole cost and expense, the demolition of the existing interior
              improvements in the Moffett Building as set forth on Exhibit B-3
              attached hereto (the "Demolition Work"). Landlord shall complete
              the Demolition Work in a good and workmanlike manner and in
              compliance with all Laws;
         ii.   
               A. Landlord shall pay the costs, up to Three Hundred Twenty-five
                  Thousand Seven Hundred Fifty-five Dollars ($325,755.00), of
                  installing sufficient HVAC in the Moffett Building to
                  accommodate standard HVAC distribution for standard research
                  and development operations, as determined by Tenant and
                  reasonably approved by Landlord. The parties acknowledge that
                  Landlord shall not be responsible for any specialty HVAC
                  requirements, such as, by way of example, 24/7 cooling
                  requirements or clean room cooling requirements;
               B. If there is a requirement to reinforce or upgrade the roof
                  structure in order to accommodate the installation of new HVAC
                  units serving the Moffett Building to replace the existing
                  units, then Landlord shall pay the costs of such reinforcement
                  and upgrades, and such contribution by Landlord shall not be
                  debited against the allowance provided for under
                  Paragraph 5(c)(ii) above. The preceding sentence, however,
                  shall not apply to the extent reinforcements or upgrades are
                  required as a result of the installation of larger-sized HVAC
                  units than those currently existing in the Moffett Building,
                  the utilization of different design and installation methods
                  as those used with the existing HVAC units or new penetrations
                  (as opposed to modifications to existing penetrations and
                  skids for smaller units or no unit which requires sealing
                  penetration areas).
        
         iii. Landlord shall pay the costs to (1) reface the damaged concrete
              walls throughout the Project as reasonably necessary and
              acceptable to Tenant and Landlord, and (2) replace the existing
              trellises between the Java Building and the Crossman Building and
              between the Crossman Building and the Moffett Building in an
              architectural design reasonably acceptable to both Landlord and
              Tenant; provided, however, that in no event shall Landlord be
              required to expend an amount in excess of Three Hundred Thousand
              Dollars ($300,000.00) to replace the trellises pursuant to this
              Paragraph 5(c)(iii). The costs paid by Landlord in connection with
              the work described in this Paragraph 5(c)(iii) (the
              "Paragraph 5(c)(iii) Costs") shall be treated as Expenses under
              the Lease as a capital item to be amortized over the useful life
              thereof, which the parties hereto agree shall be fifteen (15)
              years; provided, however, that the portion of the
              Paragraph 5(c)(iii) above Costs to be paid by Tenant attributable
              to the trellis replacement work described in the foregoing
              clause (2) (the "Trellis Costs") shall be paid in the form of
              additional Base Rent, rather than Additional Rent. Concurrently
              with the determination of the actual Trellis Costs, Landlord and
              Tenant shall enter into a further amendment of the Lease providing
              for an increase in the monthly Base Rent to reflect Tenant's share
              of the Trellis Costs (based upon the fifteen (15) year
              amortization and the remaining Term of the Lease).
         iv.  As soon as reasonably possible following the full execution of the
              Amendment, Landlord shall engage a third party environmental
              consultant to test for the presence of asbestos or lead in the
              Expansion Space and shall submit the results of such testing to
              Tenant. Landlord shall remove any lead or asbestos required by
              governmental authorities to be removed from the Expansion Space in
              connection with the Demolition Work or the construction of the
              Tenant Improvements (or, in lieu of such removal, performing any
              encapsulation or other remedial actions required or permitted by
              such authorities relative to asbestos) (the "Asbestos/Lead Removal
              Work"). Landlord specifically reserves the right to negotiate such
              removal or abatement requirement with the governmental
              authorities, provided that Landlord shall not continue such
              negotiations for a period greater than one (1) month from the
              commencement thereof. Landlord shall perform all such removal work
              in compliance with Laws. Tenant shall maintain as confidential and
              shall not disclose the results of environmental testing performed
              at the Premises, except as required by Law or court order, and
              except for disclosures to Tenant's attorneys, consultants and
              existing or proposed subtenants, assignees, lenders, investors and
              acquirers, provided that Tenant shall inform such parties of the
              confidentiality obligation contained herein and obtain such
              party's(ies') agreement to comply with the terms hereof.

    Prior to any disbursement by Landlord under Paragraphs 5(c)(ii) or 5(c)(iii)
    above, Tenant shall deliver to Landlord Supporting Documents to substantiate
    the actual costs of the work described in this Paragraph 5(c) and the
    completion of the same in a lien-free condition in compliance with all Laws.
    Moreover, Landlord and Tenant shall each disburse their proportionate share
    of the costs described in Paragraphs 5(c)(ii) above in accordance with the
    procedure described in Paragraph 5(b) above.

 6. Miscellaneous
     a. Designation of Representatives. Tenant hereby designates Stephanie Rhine
        as its representative in connection with the design and construction of
        the Tenant Improvements, and Landlord shall be entitled to rely upon the
        decisions and agreements made by such representative as binding upon
        Tenant. Landlord hereby designates Kevin Morris ("Landlord's
        Representative") as its representative in connection with the design and
        construction of the Tenant Improvements, and Tenant shall be entitled to
        rely upon the decisions and agreements made by Landlord's Representative
        as binding upon Landlord.
        Interest.
        Any payments required to be made by Tenant hereunder which are not paid
        when due shall bear interest at the rate of ten percent (10%) per annum
        from the due date therefor until paid.
        Lease Provisions; Conflict.
        The terms and provisions of the Amendment and the Lease, insofar as they
        are applicable, in whole or in part, to this
        Exhibit B
        , are hereby incorporated herein by reference. In the event of any
        conflict between the terms of the Amendment or the Lease and this
        Exhibit B
        , the terms of this
        Exhibit B
        shall prevail. Any amounts payable by Tenant to Landlord hereunder shall
        be deemed to be Additional Rent under the Lease and, upon any default in
        the payment of same, Landlord shall have all rights and remedies
        available to it as provided for in the Lease.




--------------------------------------------------------------------------------




Exhibit B-1

Preliminary Plans




--------------------------------------------------------------------------------




Exhibit B-2

Tenant Improvements Allowance Disbursement Memorandum

Landlord:

Moffett Office Park Investors llc

Tenant:

Kyphon Inc.

Amendment Date:

September 28, 2005

Expansion Space:

Located at 441 Moffett Park Drive, Sunnyvale, California

Tenant hereby confirms and acknowledges that Landlord has disbursed the Tenant
Improvements Allowance in full and the restrictions contained in
Paragraph 5(b)(iii) of Exhibit B to the Amendment are hereby null and void.

Tenant:

Kyphon Inc.,
a Delaware corporation

By: _______________________
Name: ________________________
Title: ________________________




--------------------------------------------------------------------------------




Exhibit B-3

Demolition Work

Demolish all perimeter office walls.

Demolish all interior walls up to the perimeter walls of the men's and women's
bathroom, electrical room and janitorial room next to the bathrooms.

Demolish interior wall skin of the men's and women's restroom (save all
fixtures).

Demolish all T bar ceiling and light fixtures throughout the Building.

Demolish all fire breaks throughout Building.

Demolish all sheetrock and studs around all steel support columns.

Remove all carpeting and vct-tile flooring throughout the Building.

Demolish electrical back to main electrical rooms (some panels will remain,
Kyphon to specify).

Demolish ductwork back to penetration plenum.

Remove the existing HVAC units in the Building.

Post environmental clearance documentation if environmental issues arise during
demolition.




--------------------------------------------------------------------------------


